United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                September 14, 2006

                                                            Charles R. Fulbruge III
                              No. 06-10148                          Clerk
                            Summary Calendar


STEVEN E. PORTER,

                                        Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, Commissioner of Social Security,

                                        Defendant-Appellee.

                          ____________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                        _____________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Steven E. Porter, a social security claimant, appeals the

district court’s decision to affirm the administrative law judge’s

finding that he was not entitled to social security benefits.           For

the following reasons, we affirm.

I.   BACKGROUND

     Porter filed for disability benefits under Title II and

supplemental security income benefits under Title XVI in October

2001.    He alleged his inability to work began on March 3, 2000.

     *
        Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                    1
His claims were denied by the Commissioner, and he sought review by

an administrative law judge (“ALJ”).                       After a hearing, the ALJ

denied    benefits.             The    ALJ       concluded    that,        while    Porter’s

impairments      were     severe,          he   retained     the    ability    to    perform

sedentary work with the restriction that his employer must permit

him to occasionally change position at the work site. Accordingly,

the ALJ denied benefits.

      After      exhausting          his    administrative         remedies,       the   ALJ’s

decision became final, and Porter sought review in federal district

court under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g)

(2000).       A federal magistrate judge heard his case and made

recommendations to affirm the decision of the Commissioner.                               The

district court adopted those recommendations and denied relief.

Porter now appeals.

II.   STANDARD   OF   REVIEW

      We review a denial of social security benefits “only to

ascertain     whether          (1)    the       final    decision     is    supported      by

substantial evidence and (2) whether the Commissioner used the

proper legal standards to evaluate the evidence.” Newton v. Apfel,

209 F.3d 448, 452 (5th Cir. 2000).                      A final decision is supported

by substantial evidence if we find relevant evidence sufficient to

establish that a reasonable mind could reach the same conclusion

reached by the Commissioner.                      See id.      In our review of the

evidence, we do not substitute our judgment for the Commisioner’s


                                                 2
judgment.        See id.    If there are conflicts in the evidence, we

accept the Commissioner’s resolution of those conflicts so long as

that resolution is supported by substantial evidence.                    See id.

III. DISCUSSION

     Porter raises two issues on appeal.                First, he argues that

substantial evidence does not support the ALJ’s finding as to

Porter’s residual functional capacity (RFC). Second, Porter argues

that the     ALJ    committed     legal   error     prejudicial     to   Porter      in

determining his RFC.          The Commissioner uses a sequential five-step

inquiry     to     evaluate     disability     claims    under      42     U.S.C.    §

423(d)(1)(A).        Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir.

2005); 20 C.F.R. § 404.1520(a)(4).             In step four of the inquiry,

the Commissioner considers whether the claimant has the RFC to

perform past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv).

     A.     RFC Determination

     Porter argues that less than substantial evidence supports the

ALJ’s omission of any manipulative or grip limitations with respect

to the RFC finding.         We disagree.      The ALJ considered the reports

of two physicians.            First, Dr. Cravens, a treating physician,

stated    that     Porter   was   limited     in   several   ways    but    did     not

recommend any specific grip or manipulative limitations.                            Dr.

Cravens did not note any grasping or squeezing limitations.                       As a

treating physician, Dr. Craven’s opinion, supported by medically

acceptable       clinical   and   laboratory       diagnostic    techniques,        was


                                          3
entitled to “great weight.”         Leggett v. Chater, 67 F.3d 558, 566

(5th Cir. 1995).      Second, the ALJ considered the opinion of Dr.

Stoll.   He reported that Porter exhibited some numbness in his

right wrist.    He also noted that Porter’s sensation was otherwise

normal, and he did not exhibit any motor or muscle weakness.                Dr.

Stoll opined that Porter showed no physical limitations other than

his multiple, moderate pain complaints.           The ALJ’s conclusion that

Porter could perform sedentary work is consistent with these

physician assessments.

      Porter contends, however, that the ALJ should have found

limitations in his ability to use his right hand on the basis of a

chiropractor’s functional capacity evaluation.             The test showed

that Porter had strength deficits in grip testing.           At the outset,

the ALJ was not required to rely on the chiropractor’s evaluation

in   making   the   RFC   finding   because   a   chiropractor   is   not    an

acceptable medical source.          Acceptable medical sources include

licensed physicians or osteopathic doctors, licensed or certified

psychologists, licensed optometrists, licensed podiatrists, and

qualified     speech-language       pathologists.         See    20   C.F.R.

§§ 404.1513(a), 416.913(a).

      Nonetheless, a chiropractor’s report may be used to show the

severity of any impairment and how it affects the claimant’s

ability to work.     See 20 C.F.R. §§ 404.1513(d), 416.913(d). Here,

the ALJ considered the chiropractor’s evaluation.                While that


                                      4
testing revealed strength deficits in Porter’s right arm, the

examination indicated that the range of motion was within normal

limits.      The chiropractor did not recommend specific grip or

manipulation limitations.        This evidence coupled with the other

opinions that did not indicate that Porter exhibited significant

functional    limitations   in   his   right   arm     provided   substantial

evidence in support of the ALJ’s conclusion that Porter could

perform sedentary work.

     B.   Prejudicial Legal Error

     Porter contends that the ALJ committed prejudicial legal error

in making its RFC finding.       Specifically, Porter asserts that the

ALJ erred by (1) failing to address his alleged limitations in

manipulation and gripping through a function-by-function analysis

and (2) failing to address the opinion of a “medical source.”

Porter argues that these two failures establish that the ALJ did

not comply with Social Security Ruling (SSR) 96-8p.                  SSR 96-8p

provides that an individual’s RFC measures their “maximum remaining

ability to do sustained work activities in an ordinary work setting

on a regular and continuing basis.”            A “regular and continuing

basis” is defined by SSR 96-8p as “8 hours a day, for 5 days a

week, or an equivalent work schedule.”

     The ALJ complied with SSR 96-8p by considering all of the

medical   evidence,   including        the   testing     performed    by   the

chiropractor, and Porter’s subjective complaints of pain.              The ALJ



                                       5
analyzed each alleged impairment in detail. The ALJ concluded that

this evidence demonstrated that Porter “retain[ed] the functional

capacity    to   perform   the   exertional   demands   of   sedentary

work . . . . ”     The medical opinions did not warrant a contrary

decision.

     As to Porter’s second argument, the ALJ did not err by failing

to consider the opinion of a medical source—the chiropractor.       As

discussed above, a chiropractor is not listed as an acceptable

medical source.   See 20 C.F.R. §§ 404.1513(a), 416.913(a).     In any

event, the ALJ did acknowledge the chiropractor’s opinion and noted

that it “did not cite any specific limitations or restrictions that

[Porter’s] condition caused him . . . .”        Therefore, the ALJ’s

determination that Porter could perform sedentary work did not

conflict with the chiropractor’s assessment.

     Based on the foregoing, the order of the district court is

AFFIRMED.




                                   6